DETAILED ACTION
This action is in reply to papers filed 1/14/2022. Claims 1-20 are pending with Claims 1-6 and 18-20 examined herein. Note that this application has been transferred to Examiner Titilayo Moloye, AU 1632.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190367872A1, Published 12/5/2019.

			                   Withdrawn Rejection(s)
The 112 (a) scope of enablement rejection of claims 1-6 is withdrawn in view of amendments made to the claims and Applicant’s persuasive arguments.
The 112 (b) indefiniteness rejection of claims 1, 3, 5 and 6 is withdrawn in view of removal of the terms/phrases “preferably”, “more preferably”, “most preferably” and “for example”.
The 102(a)(1)/(a)(2) rejection of claim 3 as being anticipated by Allbritton et al. (WO2016123474, Published 8/4/2016) is withdrawn in view of amendments made to the claim. Particularly, Applicant has canceled the optional language previously recited in the claim. 

         Maintained Rejection(s)
The 102(a)(1)/(a)(2) rejection of claims 1-2 and 4-6 as being anticipated by Allbritton et al. (WO2016123474, Published 8/4/2016) is maintained. Applicant’s arguments will be addressed following maintained rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.






Prior Art Rejection 1

Claim(s) 1-2, 4-6 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranga et al. (Proc Natl Acad Sci U S A. 2016 Nov 1;113(44):E6831-E6839.E-pub Oct 14, 2016) as evidenced by Gin et al. (J Theor Biol. 2010 Jun 7;264(3):1077-88.).

Ranga et al.  investigated defined synthetic matrices and how they can be used to explore the role of the extracellular matrix (ECM) in the development of complex 3D neuroepithelial cysts that recapitulate key steps in early neurogenesis. Ranga demonstrate how key ECM parameters are involved in specifying cytoskeleton-mediated symmetry-breaking events that ultimately lead to neural tube-like patterning along the dorsal–ventral (DV) axis (Abstract).
Regarding claim 1, Ranga discloses a method for obtaining an organoid (Pg. E6832, Col. 1, para. 1) having a pre-determined tissue shape and pattern (Pg. E6832, Fig. 1 ~ to form cell-containing 3D hydrogels with independently controllable mechanical and biochemical properties), comprising: i. seeding embryonic stem cells (as in claim 2) capable of differentiating to form the organoid on a hydrogel surface in a micro-well (three-dimensional (3D) structure) comprising the ECM protein laminin (as in claim 5(i)) (paragraph bridging Pg. E6838-Pg. E6839- Pg. E6839, Col. 1, para. 2; Pg. E56832, Col. 2- Pg. E56833, Col. 1), ii. culturing the stem cells under self-renewal conditions, wherein the stem cells proliferate and pattern to form an epithelial-like tissue colony (as in claim 6) (Pg. E56833, Col. 2, para. 2- Pg. E56834, Col. 1) and cover the well on the surface (paragraph bridging Pg. E6833 and Pg. E6834), and iii. culturing the well covered with the colony of the stem cells in the presence of differentiation conditions such that the colony of the stem cells undergoes morphogenesis to form the organoid with reproducible and predictable morphological features shape and pattern (Pg. E6834 Col. 1- Pg. E68345, Col. 1; Pg. E6838, Col. 1, last paragraph). Ranga discloses colonies formed within 2 d and continued growing into cyst-like structures (as in claim 19 and claim 20) (Pg. E56833, Col. 1.) Gin et al. teach cysts are tissues comprised of bent epithelial cell layers enclosing a lumen (Abstract). 
Note that Examiner interprets the micro-well of Ranga as providing a pre-determined shape as the organoid would take on the shape of the micro-well. Since the shape of the micro- well is known prior to organoid formation, this meets the limitation of pre-determined.  
With respect to claim 4, this limitation is interpreted as a product-by-process limitation. Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product. Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e. is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Gamero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). In this regard, absent evidence to the contrary, the method of making the 3D structure (e.g. a micro-well) does not impart any distinct structural or chemical characteristics or properties to the 3D structure.  
Accordingly, Ranga anticipates the claimed invention. 


Prior Art Rejection 2

Claims 1-2, 4-6 remain and new claims 19-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Allbritton et al. (WO2016123474, Published 8/4/2016, Foreign reference 1 of the IDS filed 05/20/2019). Although maintained, the rejection has been updated to reflect amendments to the previously pending claims and to address newly added claims.  

Regarding claim 1, Allbritton et al. disclose a method for obtaining a gastrointestinal organoid having a pre-determined tissue shape and pattern (Fig. 1b; Fig. 4b and c; Fig. 6). The method comprises seeding gastrointestinal cells obtained from primary colonic crypt tissue, including stem cells, onto 3D scaffolds fabricated from collagen (i.e. a 3D surface comprised of extracellular matrix) (Page 17, lines 13-15). To recapitulate the biophysical/biochemical microenvironment found in crypts, Allbritton et al utilized a 3D scaffold that possessed an array of microwells (3D structure), a gradient to guide the generation of colonic epithelium with a polarized architecture, and a geometry that more closely resembled the colonic epithelium in vivo (Page 17, lines 24-33) (as in claim 6). Colonic epithelial cells were plated (i.e. seeded) on the 3D scaffold (Page 22, lines 30-32). At day five of culture, the cells formed a continuous layer along the scaffold (i.e. the cells proliferated and formed the same 3D structure as the surface) (Page 22, lines 30-32; Fig. 6g). The tissue was then polarized by culturing the cells in differentiation medium comprising epidermal growth factor (EGF), Noggin, R-spondin, Wnt-3A, and butyrate, followed by a gradient of Wnt for 3 days (Page 23, lines 3-4). As colonic cells were obtained from Sox9-EGFP (enhanced green fluorescent protein) mice, and Sox 9 expression is limited to intestinal stem and progenitor cells, EGFP expression was utilized to assess the presence of stem cells and assess proliferative potential (Page 23, lines 3-24). EGFP expression was found to be located at the basal aspect of the tissue, demonstrating polarization of the structure and formation of a true crypt with distinct stem-cell and differentiated-cell compartments (Page 18, lines 1-7; Page 23, lines 3-24; Fig. 1b and 6i). Together, the formed organoid mimicked all characteristics of in vivo crypts including luminal and basal sides, an open lumen, stem cell and proliferative cell compartments at the basal side, and proliferating cells migrating from the basal side towards the lumen forming differentiated cells (Page 18, lines 1-7) (as in claim 19 and claim 20). As the cells were cultured in a collagen scaffold created using PDMS molds under specified culture conditions, they would form organoids with reproducible and predictable morphological features (Page 18, lines 1-7; Page 22, lines 5-29; Page 23, lines 3-24; Fig. 1b and 6).
Allbritton et al. teach that their method is not limited to colonic epithelial/stem cells and may be used with any undifferentiated (i.e. stem) gastrointestinal epithelial cells, including colon, small intestine, stomach, esophagus, tongue, nasopharynx, oropharynx, laryngeopharynx, and pancreatic epithelial cells (Page 8, lines 7-20). 
Regarding claim 2, Allbritton et al. teach the use of primary colonic tissue which contain Lgr5+ stem cells (Fig.2; Page 17, lines 13-15; Page 17, lines 24-33; Page 22, lines 30-32). They further teach that the gastrointestinal cells may include undifferentiated small intestinal cells (i.e. intestinal stem cells) (Page 8, lines 8-20). 
Regarding claim 4, Allbritton et al. teach that collagen hydrogel scaffolds containing microwells (i.e. predetermined 3D structures) were created by replica molding with PDMS molds (Page 22, lines 5-29; Fig. 6). 
Regarding claim 5(i), Allbritton et al. teach that the 3D scaffold was a made of a collagen gel (Page 22, lines 5-29; Fig. 6). Additionally, Allbritton et al. indicate throughout the specification that the collagen gel is a hydrogel (Page 4, lines 27-28; Page 27, example 5; Page 28, example 6). Lastly, Allbritton et al. teaches that besides collagen, other types of extracellular matrix (ECM) compounds can be used to create a biomimetic scaffold, including hydrogels from natural and synthetic polymers (Page 11, lines 3-11).
Accordingly, Albritton anticipates the claimed invention. 


Response to Applicant’s Arguments 
Applicant argues:  The 3D scaffold of Allbritton is merely used as a fixed support for 3D cell culture. Albritton teaches stamped 3D scaffolds resulting in an intestinal layer. While the different growth media is provided to the outside and inside resulting in to some extent a polarized structure, this is not a proper polarized organoids with a differentiation axis. That is, Allbritton disclosure results in the final tissue shape being strictly predefined by the initial geometry, rather than allowing spatial cell patterning by the initial shape, which then guides the subsequent morphogenesis to form an organoid with reproducible and predictable morphological features, as in the present invention.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, Applicant’s arguments regarding a ‘proper polarized’ organoid is immaterial as the claims do not require such. In fact, the claims are silent with regard to polarization of the organoid. 
Moreover, Examiner takes issue with Applicant’s statement that the spatial cell patterning by the initial shape guides the subsequent morphogenesis to form an organoid with reproducible and predicable morphological features. This is because step (iii) of claim 1 simply states “culturing the 3D structure of step (ii) covered with the colony of the stem cells in the presence of differentiation conditions such that the colony of the stem cells undergoes morphogenesis to form the organoid with reproducible and predictable morphological shape and pattern” (Examiner’s emphasis). What is recited in the claim and what Applicant is arguing are totally different. Applicant argues that it is the shape of the organoid that guides morphogenesis, whereas the claim states that it is the presence of the 3D structure in differentiation conditions that allows for morphogenesis. Furthermore, a clause, such as “such as”, that merely indicates the purpose of a limitation does not add patentable weight. See MPEP 2111.04.
Applicant argues: Moreover, Allbritton teaches that without gradients the stem cells do not localize in the bottom of the micro-cavity, and thus the shape is not considered for organoid morphogenesis in the system of Allbritton.  
In Response: Applicant’s arguments regarding the shape and morphogenesis have been addressed above.
Because Applicant’s arguments are not found persuasive, the rejection is maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 3

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Allbritton et al. (WO2016123474, Published 8/4/2016, Foreign reference 1 of the IDS filed 05/20/2019) as applied to claims 1-2, 4-6 and 19-20 above, and further in view of Dunn et al. (Mol Biol Cell. 2016 Jun 1; 27(11): 1863–1874.). 

Regarding claim 3 (i), to recapitulate the biophysical/biochemical microenvironment found in crypts, Allbritton et al utilized a 3D scaffold that possessed an array of microwells (3D structure). Additionally, regarding claim 3ii (b), Allbritton et al. teach an open-lumen colonic crypt, tubular in shape (Pg. 1, lines 18-21; Fig. 6), that was generated on the 3D scaffold by continual culture of cells derived from stem cells on its surface (Pg. 17, lines 24-33). Allbritton teaches these in vitro crypts were created that mimicked all characteristics of in vivo crypts: (1) luminal and basal sides, (2) open lumen, (3) stem cell and proliferative cell compartments at basal side, and (4) proliferating cells migrating from the basal side towards the lumen forming differentiated cells (Pg. 18, lines 1-7).   
And although the cross-sectional of the tubular structure of Allbritton is elliptical, Allbritton et al. fails to teach the ellipse has two principal axes between 10 μm and 5 mm in length (as further in claim 3ii (b)) and wherein one principal axis is longer than the other principal axis (as in claim 18). 
Before the effective filing date of the claimed invention, Dunn et al. taught in silico experiments conducted on a 3D lattice-free, agent-based crypt model. Dunn teaches the geometry of the in silico crypt is defined by the dimensions of healthy small intestinal crypts from the jejunum of a 6-wk-old male wild-type (WT) mouse. Dunn adds that the 3D models of single crypts were made from 3D data sets using Imaris software, and the dimensions presented here are based on averages of >500 crypts. To this end, Dunn teaches a minor axis of 15.3973 μm and a major axis of 16.6968 μm (as further in claim 3ii (b) and claim 18). Dunn teaches these axes were determined according to the radius of the crypt 10 μm from the base, whereby the radius of the crypt is based according to the surface of an ellipse (Pg. 21-23 ‘Crypt Geometry’). 
 When taken with the teachings of Allbritton et al., wherein Allbritton is drawn to making intestinal crypt organoids, one of ordinary skill in the art would have found it prima facie obvious to produce a crypt having a principal axis of 15.3973 μm and a second principal axis of 16.6968 μm because Dunn teaches these dimensions are an average based on a significant number of crypts from the jejunum of wild type mice. The skilled artisan would have been sufficiently motivated to do so because Allbritton contemplated use of animal models to model diseases (Pg. 15, lines 1-2). 
 Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632